          Case: 3:20-cv-00996-wmc Document #: 1 Filed: 10/30/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN


 SHPETIM BEGOLLI,                                                       Case No. 20-cv-996

                  Plaintiff,

 vs.

 LVNV FUNDING LLC;

 RESURGENT CAPITAL SERVICES,
 LP; and

 SEQUIUM ASSET SOLUTIONS, LLC,

                 Defendants.



                                          COMPLAINT



          NOW COMES Plaintiff Shpetim Begolli, by and through his attorney, Nathan

DeLadurantey of DeLadurantey Law Office, LLC and complains of Defendants LVNV Funding

LLC; Resurgent Capital Services, LP; and Sequium Asset Solutions, LLC, and alleges to the best

of his knowledge, information and belief formed after an inquiry reasonable under the

circumstances, the following:

                                       INTRODUCTION

          1.    This lawsuit arises from the illegal collection attempts of Defendant.

          2.    Causes of Action herein are brought under the Fair Debt Collection Practices Act,

15 U.S.C. § 1692 et seq. (“FDCPA”) and the Wisconsin Consumer Act (“WCA”), Wis. Stat. § 421

et seq.
        Case: 3:20-cv-00996-wmc Document #: 1 Filed: 10/30/20 Page 2 of 7




                                  JURISDICTION AND VENUE

        3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.

        4.      This Court also has jurisdiction under 15 U.S.C. § 1692 as it is an action to enforce

liability created by the FDCPA within one year from the date on which the violation occurred.

        5.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.

        6.      Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendant is subject to

personal jurisdiction in Wisconsin, since they do business in Wisconsin.

                                               PARTIES

        7.      Plaintiff Shpetim Begolli (hereinafter “Plaintiff”) is a natural person who resides in

the County of Dane, State of Wisconsin.

        8.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1962a(3).

        9.      Defendant LVNV Funding, LLC (hereinafter “Defendant LVNV”) is a foreign

business with a principal office of 1703 Laurel Street, Columbia, South Carolina 29223, and a

registered agent of Corporation Service Company, 1703 Laurel Street, Columbia, SC 29201.

        10.     Defendant LVNV is a “debt collector” pursuant to 15 U.S.C. § 1692a(6).

        11.     Defendant LVNV is a “debt collector” pursuant to Wis. Stat. § 427.103(3).

        12.     Defendant LVNV is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability, as it relates to the allegations in this case.




                                                    2
        Case: 3:20-cv-00996-wmc Document #: 1 Filed: 10/30/20 Page 3 of 7




        13.     Defendant Resurgent Capital Services (hereinafter “Defendant Resurgent”) is a

foreign business with a principal office of 55 Beattie Place, Suite 110, MS 300, Greenville, SC

29601, and a registered agent of Corporation Service Company, 8040 Excelsior Drive, Suite 400,

Madison, WI 53717.

        14.     Defendant Resurgent is a “debt collector” pursuant to 15 U.S.C. § 1692a(6).

        15.     Defendant Resurgent is a “debt collector” pursuant to Wis. Stat. § 427.103(3).

        16.     Defendant Resurgent is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability, as it relates to the allegations in this case.

        17.     Defendant Sequium Asset Solutions, LLC (hereinafter “Defendant Sequium”) is a

foreign business with a principal office of 1130 Northchase Pkwy, Suite 150, Marietta, GA 30067,

and a registered agent of Registered Agent Solutions, Inc., 900 Old Roswell Lakes Pkwy, Suite

310, Roswell, GA 30076.

        18.     Defendant Sequium is a “debt collector” pursuant to 15 U.S.C. § 1692a(6).

        19.     Defendant Sequium is a “debt collector” pursuant to Wis. Stat. § 427.103(3).

        20.     Defendant Sequium is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability, as it relates to the allegations in this case.

                                          BACKGROUND

        21.     On September 12, 2017, Plaintiff filed a Chapter 128 Voluntary Amortization of

Debts, Dane County Case No. 2017CV002235 (hereinafter, “the Chapter 128”). This filing

occurred under Wis. Stat. § 128.21

        22.     Plaintiff included a debt to non-party, Credit One, in his Chapter 128.




                                                    3
        Case: 3:20-cv-00996-wmc Document #: 1 Filed: 10/30/20 Page 4 of 7




       23.     Notice of the Chapter 128 went to the non-party.

       24.     Notice of Plaintiff’s representation in connection with the debt was known to the

non-party.

       25.     Plaintiff completed the Chapter 128 on October 15, 2020.

       26.     The Honorable Josann M. Reynoldsof the Dane County Circuit Court signed an

order indicating the debt to the non-party had been fully paid.

       27.     At some point in time the non-party sold and/or transferred the debt to Defendants

LVNV and/or Resurgent.

       28.     On October 19, 2020, Defendant Sequium sent Plaintiff a collection letter, for the

debt that was fully satisfied in the Chapter 128.

       29.     Defendant communicated and engaged in debt collection directly with Defendant.

       30.     Defendant grew distressed and concerned by the collection attempt, incurring

actual damages in the form of emotional distress, along with other actual damages.

       31.     Defendant had actual and/or constructive knowledge of Plaintiff’s Chapter 128

filing, representation by Counsel, and satisfactory payment of the obligation.

  COUNT 1 – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       32.     Plaintiff incorporates by reference all of the above-paragraphs of this Complaint as

though fully stated herein.

       33.     Plaintiff is a consumer as defined by 15 U.S.C. §1692a(3).

       34.     The foregoing acts of the Defendant and its agents constitute numerous and

multiple violations of the FDCPA including, but not limited to, 15 U.S.C. §§ 1692c(a)(2), 1692e,

1692e(2), 1692e(5), 1692e(10), 1692f, and 1692f(1) with respect to Plaintiff.




                                                    4
        Case: 3:20-cv-00996-wmc Document #: 1 Filed: 10/30/20 Page 5 of 7




        35.      Specifically, under 15 U.S.C. § 1692c(a)(2) a debt collector cannot communicate

directly with a consumer when they know the consumer is represented by a lawyer, which

Defendant did.

        36.      Specifically, under 15 U.S.C. § 1692e(2), a debt collector cannot make a false

representation about the amount of debt owed, which they did when they directly contacted

Plaintiff about a non-existent debt.

        37.      Specifically, under 15 U.S.C. § 1692e(5), a debt collector cannot threaten to take

any action they legally cannot take, which they did when they directly contacted Plaintiff about a

non-existent debt.

        38.      Under 15 U.S.C. § 1692e(10), a debt collector cannot use false representation or

deceptive means to collect, which they did when they directly contacted Plaintiff about a non-

existent debt.

        39.      Under 15 U.S.C. § 1692f(1), a debt collector cannot collect an amount which it is

not authorized to collect, which they did when they directly contacted Plaintiff about a non-existent

debt.

        40.      Plaintiff has suffered actual damages as a result of these illegal collection

communications, as stated above.

        41.      Plaintiff is entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory

damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable

attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

              COUNT 2 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT

        42.      Plaintiff incorporates by reference all the foregoing paragraphs.




                                                   5
           Case: 3:20-cv-00996-wmc Document #: 1 Filed: 10/30/20 Page 6 of 7




           43.    Wis. Stat. § 427.104(1)(h) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (h) Engage in other conduct which can reasonably be expected to threaten or

harass the customer or a person related to the customer.”

           44.    Defendant violated Wis. Stat. § 427.104(1)(h) when Defendant engaged in the

above referenced collection attempts.

           45.    Wis. Stat. § 427.104(1)(i) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (i) Use obscene or threatening language in communicating with the customer…”

           46.    Defendant violated Wis. Stat. § 427.104(1)(i) when Defendant used harassing and

threatening language with Plaintiff, when they engaged in the above referenced collection

attempts.

           47.    Plaintiff suffered actual damages as result of Defendant’s violations of Wis. Stat. §

427.104(1)(h) and Wis. Stat. § 427.104(1)(j).

           48.    Plaintiff is entitled to all of the remedies identified in Wis. Stat. § 427.105 and Wis.

Stat. § 425.304.

                                            TRIAL BY JURY

           Plaintiff is entitled to, and hereby respectfully demands a trial by jury on all issues so

triable.



           WHEREFORE, Plaintiff prays that this Court will enter judgment against Defendant as
follows:
           A.     Actual damages in an amount to be determined at trial pursuant to 15 U.S.C. §
                  1692k(a)(1);
           B.     Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
           C.     Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);


                                                     6
Case: 3:20-cv-00996-wmc Document #: 1 Filed: 10/30/20 Page 7 of 7




D.     For an award of actual damages, statutory damages, punitive damages (if the
       evidence at trial so warrants), actual costs, and attorneys’ fees, under Wis. Stat.
       427.105 and 425.304; and
E.     For such other and further relief as may be just and proper.




Dated this 30th day of October, 2020.


                                        s/ Nathan E. DeLadurantey
                                        Nathan E. DeLadurantey, 1063937
                                        DELADURANTEY LAW OFFICE, LLC
                                        330 S. Executive Drive, Suite 109
                                        Brookfield, WI 53005
                                        (414) 377-0515
                                        E: nathan@dela-law.com
                                        Attorneys for the Plaintiff




                                          7
